OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                             OFFICIAL BUSINESS £a«sroat -o*
                            STATE OF TEXAS                    i ^ ^ l I ftfl                    PITNEY BOWES

                            PENALTY FOR
                            PRIVATE USE
                                                                            „ 02 1R .          $ 00..265
   3/25/2015                                                                A 000655 7458       MA-R 26 2015
   GATSON, TIMOTHY MICHAEL Tr. Ct. ^oT^i^ziW^f^ zWr0-8&$SS4)2
   The Court has dismissed your application for writ of habeas corpus without written
   order for non-compliance with Texas Rules of Appellate Procedure 73.1.
   Specifically, the facts are not set out on the prescribed form.
                                               a                                          Abel Acosta, Clerk
                  /'
                   X
                  ^i           ij^ TIMOTHY MICHAEL GATSON
                                             HUNTSVILLE UNIT - TDC # 1084238
                  ^                          815 12TH STREET
                                             HUNTSVILLE, TX 77342



3A'..-' R S 3 B       ~ •? 3 4 C
                                            HPm1fIiPn,|i|,|i,|it|pn||,|i]!T|i,,,i,l|..|..,li1ji|lil